United States Court of Appeals
                                                                    Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS             F I L E D
                         FOR THE FIFTH CIRCUIT                      July 22, 2005
                         _____________________
                              No. 04-51372                     Charles R. Fulbruge III
                         _____________________                         Clerk


UNITED STATES OF AMERICA
                  Plaintiff - Appellee
     v.
RICHARD KEITH ESSER
                  Defendant - Appellant

                       ---------------------
           Appeal from the United States District Court
                for the Western District of Texas
                            (04-CR-386)
                       ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that Appellee’s motion to vacate sentence is

granted.



      IT IS FURTHER ORDERED that Appellee’s motion to remand case

to   District   Court   for   resentencing   in   light   of    the   Supreme

Court’s recent opinion in Booker and this Court’s opinion in

Mares is granted.

__________________

     *   Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that Appellee’s alternative motion to

extend time to file Appellee’s brief fourteen (14) days after the

denial of the Appellee’s motion to vacate and remand is denied as

unnecessary.